DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed July 30, 2021.  Claims 
1-2,4,6,9-10,13-14,22-23,25-28 and 30 are pending.  Claims 3,5,7-8,11-12,15-21,24,29 were canceled.
 
Allowable Subject Matter
Claims 1-2,4,6,9-10,13-14,22-23,25-28 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment filed July 30, 3021 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claim was amended to further include all of the limitations of allowable claim and any intervening claims, which allowable claim was objected in the last office action that would be allowable if rewritten in independent form.  The references of record including Akimoto (9,508,784), Jinta (2014/0247200), Bibl (8,791,474), Banna (2017/0358562), Sakai ((7,886,432), Chen (2019/0148440), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor device package, or fairly make a prima facie obvious case of the claimed semiconductor device package, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a display device comprising: a first substrate having a first surface and a second surface opposite to the first surface; and a driving circuit disposed on the first surface of the first substrate; an electronic module comprising: a second substrate having a first surface facing the second surface of the first substrate and a second surface opposite to the first surface; and an electronic component disposed on the second surface of the second substrate; and a conductive adhesion layer disposed between the first substrate and the second substrate, wherein a projection of the driving circuit on a surface of the conductive adhesion layer overlaps a projection of the electronic component on the surface of the conductive adhesion layer, wherein a lateral surface of the conductive adhesion layer is substantially coplanar with a lateral surface of the first substrate and a lateral surface of the second substrate; the conductive adhesion layer comprises a plurality of conductive particles and an adhesion paste covering the conductive particles; the conductive adhesion layer includes a first region between a conductive pad disposed adjacent to the second surface of the first substrate and a conductive pad disposed adjacent to the first surface of the second substrate; the conductive adhesion layer includes a second region spaced apart from any conductive pad disposed adjacent to the first surface of the second substrate in a horizontal direction; and a ratio of the volume of the conductive particles to the volume of the adhesion paste in the first region is greater than a ratio of the volume of the conductive particles to the volume of the adhesion paste in the second region; 

As recited in claim 28, the inclusion of comprising a display device comprising: a first substrate having a first surface and a second surface opposite to the first surface; and a driving circuit disposed on the first surface of the first substrate; an electronic module comprising: a second substrate having a first surface facing the second surface of the first substrate and a second surface opposite to the first surface; and an electronic component disposed on the second surface of the second substrate; and a conductive adhesion layer disposed between the first substrate and the second substrate, wherein a projection of the driving circuit on a surface of the conductive adhesion layer overlaps a projection of the electronic component on the surface of the conductive adhesion layer, wherein a lateral surface of the conductive adhesion layer is substantially coplanar with a lateral surface of the first substrate and a lateral surface of the second substrate; the conductive adhesion layer comprises a plurality of conductive particles and an adhesion paste covering the conductive particles; the conductive adhesion layer includes a first region between a conductive pad disposed adjacent to the second surface of the first substrate and disposed adjacent to the first surface of the second substrate; the conductive adhesion layer includes a second region spaced apart from any conductive pad disposed adjacent to the first surface of the second substrate in a horizontal direction; and a resistivity of the first region is less than a resistivity of the second region.
 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 


/MICHAEL M TRINH/Primary Examiner, Art Unit 2822